ORDER
PER CURIAM.
This court having ordered at the hearing held on April 27, 1970 that if by May 11, 1970 the respondent-Commissioner of the Connecticut State Welfare Department should change the instructions in his Departmental Bulletin No. 2434, dated March 25, 1970 and provide for adding the mother as an eligible member for assistance under Section 3460.22 of Volume I, Chapter III of the Department’s Manual, such assistance to be restored retroactive to August 20, 1969, it should be considered that he had purged himself of the contempt previously found by this court, and the respondent having issued Departmental Bulletin No. 2465 on May 5, 1970 ordering his Department’s offices to provide for proper retroactive assistance, it is hereby found and ordered that the respondent has purged himself of contempt.